            Case 1:20-cv-03010-APM Document 53 Filed 11/20/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, et al.,

                      Plaintiffs,
                                                     Civil Action No. 1:20-cv-03010
       v.
                                                     HON. AMIT P. MEHTA
GOOGLE LLC,

                      Defendant.


                                    NOTICE OF APPEARANCE

       To the clerk of court and all parties of record:

       PLEASE enter the appearance of Kristen C. Limarzi as counsel in the above-captioned

matter on behalf of non-party AT&T, Inc. I certify that I am admitted pro hac vice with an

application for admission pending.


Dated: November 20, 2020                      Respectfully submitted,

                                              /s/ Kristen C. Limarzi
                                              Kristen C. Limarzi (D.C. Bar No. 485011)
                                              GIBSON, DUNN & CRUTCHER LLP
                                              1050 Connecticut Ave. NW
                                              Washington, D.C. 20036
                                              Phone: (202) 887-3518
                                              Fax: (202) 530-4225
                                              klimarzi@gibsondunn.com

                                              Counsel for non-party AT&T, Inc.




                                                 1
         Case 1:20-cv-03010-APM Document 53 Filed 11/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, the foregoing document was electronically

submitted with the clerk of the court for the United States District Court, District of Columbia,

using the electronic case file system of the court. The electronic case file system sent a “Notice

of Electronic Filing” to all counsel of record.




                                              /s/ Kristen C. Limarzi
                                              Kristen C. Limarzi
                                              D.C. Bar No. 485011




                                                  2
